Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 1 of 28




                EXHIBIT A
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 2 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 3 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 4 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 5 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 6 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 7 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 8 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 9 of 28




                 EXHIBIT B
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 10 of 28
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 11 of 28




                 EXHIBIT C
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 12 of 28
                                               REDACTED
Melissa Gail Orr
40 Myrtle Ave
Apt 1
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        01/05/2017 Fitchburg MA 01420
Advice #                       1755249587
                                           Earnings Totals                                     Current      YTD
Pay Period Start                12/23/2016
                                           Gross Pay                                          $325.49    $325.49
Pay Period End                  12/29/2016
                                           Net Pay                                            $252.04    $252.04
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay      YTD
                                           Taxes                                               $73.45     $73.45

                                           Other Deductions                                     $0.00      $0.00
Exemptions
Fed                                      0 Earnings Detail                     Rate   Hours    Current      YTD
State                                    0 Regular Hours                     $11.00   29.59   $325.49    $325.49

                                           Deductions Detail                                   Current      YTD
Employment Information                     Medicare EE                                          $4.72      $4.72
Average Hours                        28.83 FIT                                                 $33.22     $33.22
                                           SS EE                                               $20.18     $20.18
                                           SIT(MA)                                             $15.33     $15.33

                                           Other Information
                                           Employee Number                                               1433942
                                           TOTAL WRK HRS                                                    29.59
                                           TOTAL PTO BLNCE                                                  38.89

                                           Distributions                                       Current
                                           Meta Bank                                           252.04

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 13 of 28

Melissa Gail Orr
40 Myrtle Ave                                          REDACTED
Apt 1
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        01/12/2017 Fitchburg MA 01420
Advice #                       1758501485
                                           Earnings Totals                                     Current      YTD
Pay Period Start                12/30/2016
                                           Gross Pay                                          $392.48    $717.97
Pay Period End                  01/05/2017
                                           Net Pay                                            $300.70    $552.74
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay      YTD
                                           Taxes                                               $91.78    $165.23

                                           Other Deductions                                     $0.00      $0.00
Exemptions
Fed                                      0 Earnings Detail                     Rate   Hours    Current      YTD
State                                    0 Holiday-OT                        $16.50    8.08   $133.32    $133.32
                                           Regular Hours                     $11.00   23.56   $259.16    $584.65

Employment Information                     Deductions Detail                                   Current      YTD
Average Hours                        28.83 Medicare EE                                          $5.69     $10.41
                                           FIT                                                 $43.27     $76.49
                                           SS EE                                               $24.33     $44.51
                                           SIT(MA)                                             $18.49     $33.82

                                           Other Information
                                           Employee Number                                               1433942
                                           TOTAL WRK HRS                                                    31.64
                                           TOTAL PTO BLNCE                                                  40.40

                                           Distributions                                       Current
                                           Meta Bank                                           300.70

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 14 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1                                                 REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        01/20/2017 Fitchburg MA 01420
Advice #                       1762219497
                                           Earnings Totals                                     Current      YTD
Pay Period Start                01/06/2017
                                           Gross Pay                                          $263.67    $981.64
Pay Period End                  01/12/2017
                                           Net Pay                                            $207.13    $759.87
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay      YTD
                                           Taxes                                               $56.54    $221.77

                                           Other Deductions                                     $0.00      $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current      YTD
State                                    0 Holiday-OT                                           $0.00    $133.32
                                           Regular Hours                     $11.00   23.97   $263.67    $848.32

Employment Information                     Deductions Detail                                   Current      YTD
Average Hours                        28.83 Medicare EE                                          $3.82     $14.23
                                           FIT                                                 $23.95    $100.44
                                           SS EE                                               $16.35     $60.86
                                           SIT(MA)                                             $12.42     $46.24

                                           Other Information
                                           Employee Number                                               1433942
                                           TOTAL WRK HRS                                                    23.97
                                           TOTAL PTO BLNCE                                                  41.54

                                           Distributions                                       Current
                                           Meta Bank                                           207.13

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 15 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1
                                                      REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        01/26/2017 Fitchburg MA 01420
Advice #                       1762825652
                                           Earnings Totals                                     Current        YTD
Pay Period Start                01/13/2017
                                           Gross Pay                                          $265.76    $1,247.40
Pay Period End                  01/19/2017
                                           Net Pay                                            $208.64     $968.51
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $57.12     $278.89

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   24.16   $265.76    $1,114.08

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $3.86      $18.09
                                           FIT                                                 $24.26     $124.70
                                           SS EE                                               $16.48      $77.34
                                           SIT(MA)                                             $12.52      $58.76

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     24.16
                                           TOTAL PTO BLNCE                                                   42.70

                                           Distributions                                       Current
                                           Meta Bank                                           208.64

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 16 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1
                                                      REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        02/02/2017 Fitchburg MA 01420
Advice #                       1765268755
                                           Earnings Totals                                     Current        YTD
Pay Period Start                01/20/2017
                                           Gross Pay                                          $214.72    $1,462.12
Pay Period End                  01/26/2017
                                           Net Pay                                            $171.14    $1,139.65
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $43.58     $322.47

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   19.52   $214.72    $1,328.80

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $3.11      $21.20
                                           FIT                                                 $17.05     $141.75
                                           SS EE                                               $13.31      $90.65
                                           SIT(MA)                                             $10.11      $68.87

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     19.52
                                           TOTAL PTO BLNCE                                                   43.63

                                           Distributions                                       Current
                                           Meta Bank                                           171.14

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 17 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1                                                 REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        02/09/2017 Fitchburg MA 01420
Advice #                       1767149533
                                           Earnings Totals                                     Current        YTD
Pay Period Start                01/27/2017
                                           Gross Pay                                          $205.48    $1,667.60
Pay Period End                  02/02/2017
                                           Net Pay                                            $163.96    $1,303.61
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $41.52     $363.99

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   18.68   $205.48    $1,534.28

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $2.98      $24.18
                                           FIT                                                 $16.12     $157.87
                                           SS EE                                               $12.74     $103.39
                                           SIT(MA)                                              $9.68      $78.55

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     18.68
                                           TOTAL PTO BLNCE                                                   44.52

                                           Distributions                                       Current
                                           Meta Bank                                           163.96

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 18 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1
                                                      REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        02/16/2017 Fitchburg MA 01420
Advice #                       1771466535
                                           Earnings Totals                                     Current        YTD
Pay Period Start                02/03/2017
                                           Gross Pay                                          $221.98    $1,889.58
Pay Period End                  02/09/2017
                                           Net Pay                                            $176.77    $1,480.38
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $45.21     $409.20

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   20.18   $221.98    $1,756.26

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $3.22      $27.40
                                           FIT                                                 $17.77     $175.64
                                           SS EE                                               $13.76     $117.15
                                           SIT(MA)                                             $10.46      $89.01

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     20.18
                                           TOTAL PTO BLNCE                                                   45.48

                                           Distributions                                       Current
                                           Meta Bank                                           176.77

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 19 of 28

Melissa Gail Orr
40 Myrtle Ave
Apt 1                                                 REDACTED
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        02/23/2017 Fitchburg MA 01420
Advice #                       1774075461
                                           Earnings Totals                                     Current        YTD
Pay Period Start                02/10/2017
                                           Gross Pay                                          $240.13    $2,129.71
Pay Period End                  02/16/2017
                                           Net Pay                                            $190.03    $1,670.41
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $50.10     $459.30

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   21.83   $240.13    $1,996.39

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $3.48      $30.88
                                           FIT                                                 $20.42     $196.06
                                           SS EE                                               $14.89     $132.04
                                           SIT(MA)                                             $11.31     $100.32

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     21.83
                                           TOTAL PTO BLNCE                                                   46.52

                                           Distributions                                       Current
                                           Meta Bank                                           190.03

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 20 of 28

Melissa Gail Orr
40 Myrtle Ave                                         REDACTED
Apt 1
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        03/02/2017 Fitchburg MA 01420
Advice #                       1776339150
                                           Earnings Totals                                     Current        YTD
Pay Period Start                02/17/2017
                                           Gross Pay                                          $146.63    $2,276.34
Pay Period End                  02/23/2017
                                           Net Pay                                            $118.26    $1,788.67
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $28.37     $487.67

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   13.33   $146.63    $2,143.02

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $2.13      $33.01
                                           FIT                                                 $10.24     $206.30
                                           SS EE                                                $9.09     $141.13
                                           SIT(MA)                                              $6.91     $107.23

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     13.33
                                           TOTAL PTO BLNCE                                                   47.16

                                           Distributions                                       Current
                                           Meta Bank                                           118.26

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 21 of 28

Melissa Gail Orr
40 Myrtle Ave
                                                       REDACTED
Apt 1
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        03/09/2017 Fitchburg MA 01420
Advice #                       1778583387
                                           Earnings Totals                                     Current        YTD
Pay Period Start                02/24/2017
                                           Gross Pay                                          $150.81    $2,427.15
Pay Period End                  03/02/2017
                                           Net Pay                                            $121.52    $1,910.19
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                   This Pay       YTD
                                           Taxes                                               $29.29     $516.96

                                           Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                    Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                           $0.00     $133.32
                                           Regular Hours                     $11.00   13.71   $150.81    $2,293.83

Employment Information                     Deductions Detail                                   Current       YTD
Average Hours                        28.83 Medicare EE                                          $2.18      $35.19
                                           FIT                                                 $10.66     $216.96
                                           SS EE                                                $9.35     $150.48
                                           SIT(MA)                                              $7.10     $114.33

                                           Other Information
                                           Employee Number                                                1433942
                                           TOTAL WRK HRS                                                     13.71
                                           TOTAL PTO BLNCE                                                   47.81

                                           Distributions                                       Current
                                           Meta Bank                                           121.52

                                           Messages
                                           Payroll Customer Service Number
                                           Get your W2's earlier
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 22 of 28

Melissa Gail Orr
40 Myrtle Ave
                                                      REDACTED
Apt 1
Fitchburg MA 01420                          7-Eleven Inc
US                                         15 Main St
Pay Date                        03/10/2017 Fitchburg MA 01420
Advice #                       1780077174
                                           Earnings Totals                                    Current        YTD
Pay Period Start                03/03/2017
                                           Gross Pay                                         $550.99    $2,978.14
Pay Period End                  03/09/2017
                                           Net Pay                                           $415.84    $2,326.03
Pay Frequency                        Week
W-4 Fed Withholding                      S Deduction Totals                                  This Pay       YTD
                                           Taxes                                             $135.15     $652.11

                                          Other Deductions                                     $0.00       $0.00
Exemptions
Fed                                      0 Earnings Detail                   Rate    Hours    Current        YTD
State                                    0 Holiday-OT                                          $0.00     $133.32
                                           Regular Hours                                       $0.00    $2,293.83
                                           Vacation Pay                     $11.00   47.81   $525.91     $525.91
Employment Information
                                           Term Settlement Pay              $11.00    2.28    $25.08       $25.08
Average Hours                        28.83
                                           Deductions Detail                                  Current       YTD
                                           Medicare EE                                         $7.99      $43.18
                                           FIT                                                $67.05     $284.01
                                           SS EE                                              $34.16     $184.64
                                           SIT(MA)                                            $25.95     $140.28

                                          Other Information
                                          Employee Number                                                1433942
                                          TOTAL WRK HRS                                                       .00
                                          TOTAL PTO BLNCE                                                     .00

                                          Distributions                                       Current
                                          Meta Bank                                           415.84

                                          Messages
                                          Payroll Customer Service Number
                                          Get your W2's earlier
Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 23 of 28




                 EXHIBIT D
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 24 of 28


Store Week Ending Name                 Assignment # Date Clocked In Pay Code IN      OUT Calc    MGR MOD Actual Hrs Paid
                                                                                         Hrs/Amt

37352   01-Dec-2016   ORR, MELISSA G   1433942     11/26/2016      RR        15:05   23:02   7.95                     7.95
37352   01-Dec-2016   ORR, MELISSA G   1433942     11/27/2016      RR        16:00   21:56   5.93                     5.93
37352   01-Dec-2016   ORR, MELISSA G   1433942     11/29/2016      RR        14:57   18:47   3.83                     3.83
37352   01-Dec-2016   ORR, MELISSA G   1433942     11/29/2016      RR        18:58   22:53   3.92                     3.92
37352   01-Dec-2016   ORR, MELISSA G   1433942     11/30/2016      RR        16:26   22:59   6.55                     6.55
37352   01-Dec-2016   ORR, MELISSA G   1433942     12/01/2016      RR        15:03   23:06   8.05                     8.05
                                                                                                                     36.23
37352   01-Sep-2016   ORR, MELISSA G   1433942     08/26/2016      RR        15:19   23:03   7.73                     7.73
37352   01-Sep-2016   ORR, MELISSA G   1433942     08/28/2016      RR        07:24   12:06   4.72                     4.72
37352   01-Sep-2016   ORR, MELISSA G   1433942     08/29/2016      RR        06:55   07:00   0.07                     0.07
37352   01-Sep-2016   ORR, MELISSA G   1433942     08/29/2016      RR        07:00   14:52   7.88                     7.88
37352   01-Sep-2016   ORR, MELISSA G   1433942     08/30/2016      RR        07:09   14:56   7.78                     7.78
                                                                                                                     28.18
37352 02-Feb-2017 ORR, MELISSA G 1433942           01/27/2017      RR        08:35 15:01     6.43                     6.43
37352 02-Feb-2017 ORR, MELISSA G 1433942           01/28/2017      RR        15:08 22:08     7.02                     7.02
37352 02-Feb-2017 ORR, MELISSA G 1433942           01/30/2017      RR        15:14 20:29     5.25                     5.25
                                                                                                                     18.70
37352 02-Mar-2017 ORR, MELISSA G 1433942           02/27/2017      RR        15:01 22:00     6.97                     6.97
37352 02-Mar-2017 ORR, MELISSA G 1433942           03/01/2017      RR        15:06 21:50     6.73                     6.73
37352 02-Mar-2017 ORR, MELISSA G 1433942           03/01/2017      RR        15:06 15:06     0.00                     0.00
                                                                                                                     13.70
37352   03-Nov-2016   ORR, MELISSA G   1433942     10/28/2016      RR        15:00   23:01   8.02                     8.02
37352   03-Nov-2016   ORR, MELISSA G   1433942     10/29/2016      RR        23:07   05:00   5.88                     5.88
37352   03-Nov-2016   ORR, MELISSA G   1433942     10/30/2016      RR        22:59   07:00   8.00                     8.00
37352   03-Nov-2016   ORR, MELISSA G   1433942     10/31/2016      RR        07:00   07:04   0.07                     0.07
37352   03-Nov-2016   ORR, MELISSA G   1433942     10/31/2016      RR        22:58   07:00   8.02                     8.02
37352   03-Nov-2016   ORR, MELISSA G   1433942     11/01/2016      RR        07:00   07:23   0.40                     0.40
37352   03-Nov-2016   ORR, MELISSA G   1433942     11/01/2016      RR        23:13   06:32   7.32                     7.32
                                                                                                                     37.71
37352   04-Aug-2016   ORR, MELISSA G   1433942     07/29/2016      RR        09:00   11:38   2.63                     2.63
37352   04-Aug-2016   ORR, MELISSA G   1433942     07/31/2016      RR        09:15   15:00   5.77                     5.77
37352   04-Aug-2016   ORR, MELISSA G   1433942     08/01/2016      RR        08:53   14:59   6.10                     6.10
37352   04-Aug-2016   ORR, MELISSA G   1433942     08/02/2016      RR        09:06   15:39   6.55                     6.55
37352   04-Aug-2016   ORR, MELISSA G   1433942     08/04/2016      RR        16:02   23:03   7.02                     7.02
                                                                                                                     28.07
37352   05-Jan-2017   ORR, MELISSA G   1433942     12/30/2016      RR        15:04   22:56   7.87                     7.87
37352   05-Jan-2017   ORR, MELISSA G   1433942     01/01/2017      H1        15:11   23:16   8.08                     8.08
37352   05-Jan-2017   ORR, MELISSA G   1433942     01/02/2017      RR        15:15   23:13   7.95                     7.95
37352   05-Jan-2017   ORR, MELISSA G   1433942     01/05/2017      RR        15:00   15:49   0.82                     0.82
37352   05-Jan-2017   ORR, MELISSA G   1433942     01/05/2017      RR        16:20   23:14   6.90 A                   6.90
37352   05-Jan-2017   ORR, MELISSA G   1433942     01/05/2017      RR        23:14   23:14   0.00 D
                                                                                                                     31.62
37352   06-Oct-2016   ORR, MELISSA G   1433942     09/30/2016      RR        10:25   14:46   4.35                     4.35
37352   06-Oct-2016   ORR, MELISSA G   1433942     10/02/2016      RR        09:31   14:59   5.47                     5.47
37352   06-Oct-2016   ORR, MELISSA G   1433942     10/02/2016      RR        18:14   22:03   3.82                     3.82
37352   06-Oct-2016   ORR, MELISSA G   1433942     10/03/2016      RR        09:05   14:58   5.88                     5.88
37352   06-Oct-2016   ORR, MELISSA G   1433942     10/04/2016      RR        09:04   13:07   4.03                     4.03
                                                                                                                     23.55
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/01/2016      RR        09:06   15:00   5.90   A                 5.90
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/03/2016      RR        09:38   15:03   5.42                     5.42
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/04/2016      RR        09:06   14:59   5.88   A                 5.88
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/04/2016      H1        15:00   15:00   0.00                     0.00
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/05/2016      RR        09:00   15:11   6.18   A                 6.18
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/05/2016      RR        15:11   15:11   0.00   D
37352   07-Jul-2016   ORR, MELISSA G   1433942     07/07/2016      RR        09:08   15:30   6.37                     6.37
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 25 of 28


Store Week Ending Name                 Assignment # Date Clocked In Pay Code IN      OUT Calc    MGR MOD Actual Hrs Paid
                                                                                         Hrs/Amt

                                                                                                                     29.75
37352   08-Dec-2016   ORR, MELISSA G   1433942     12/02/2016      RR        15:05   23:02   7.95                     7.95
37352   08-Dec-2016   ORR, MELISSA G   1433942     12/06/2016      RR        15:08   15:55   0.78                     0.78
37352   08-Dec-2016   ORR, MELISSA G   1433942     12/06/2016      RR        16:26   23:07   6.67                     6.67
37352   08-Dec-2016   ORR, MELISSA G   1433942     12/07/2016      RR        16:50   23:04   6.23                     6.23
                                                                                                                     21.63
37352   08-Sep-2016   ORR, MELISSA G   1433942     09/02/2016      RR        08:51   15:09   6.28                     6.28
37352   08-Sep-2016   ORR, MELISSA G   1433942     09/04/2016      RR        08:31   15:02   6.52                     6.52
37352   08-Sep-2016   ORR, MELISSA G   1433942     09/05/2016      H1        09:06   14:07   5.02                     5.02
37352   08-Sep-2016   ORR, MELISSA G   1433942     09/08/2016      RR        08:55   15:20   6.40                     6.40
37352   08-Sep-2016   ORR, MELISSA G   1433942     09/08/2016      RR        23:00   07:00   7.98                     7.98
                                                                                                                     32.20
37352 09-Feb-2017 ORR, MELISSA G 1433942           02/05/2017      RR        15:14 22:01     6.78                     6.78
37352 09-Feb-2017 ORR, MELISSA G 1433942           02/06/2017      RR        15:21 22:00     6.65                     6.65
37352 09-Feb-2017 ORR, MELISSA G 1433942           02/08/2017      RR        15:16 22:01     6.75                     6.75
                                                                                                                     20.18
37352   10-Nov-2016   ORR, MELISSA G   1433942     11/04/2016      RR        15:01   23:20   8.32                     8.32
37352   10-Nov-2016   ORR, MELISSA G   1433942     11/05/2016      RR        07:07   15:01   7.90                     7.90
37352   10-Nov-2016   ORR, MELISSA G   1433942     11/09/2016      RR        15:16   23:05   7.82                     7.82
37352   10-Nov-2016   ORR, MELISSA G   1433942     11/10/2016      RR        09:41   15:09   5.47                     5.47
37352   10-Nov-2016   ORR, MELISSA G   1433942     11/10/2016      RR        17:53   18:36   0.72                     0.72
                                                                                                                     30.23
37352   11-Aug-2016   ORR, MELISSA G   1433942     08/05/2016      RR        15:05   23:01   7.92                     7.92
37352   11-Aug-2016   ORR, MELISSA G   1433942     08/07/2016      RR        07:18   14:58   7.67                     7.67
37352   11-Aug-2016   ORR, MELISSA G   1433942     08/08/2016      RR        09:57   14:58   5.02                     5.02
37352   11-Aug-2016   ORR, MELISSA G   1433942     08/09/2016      RR        09:03   15:01   5.98                     5.98
37352   11-Aug-2016   ORR, MELISSA G   1433942     08/11/2016      RR        09:02   15:04   6.03                     6.03
                                                                                                                     32.62
37352   12-Jan-2017   ORR, MELISSA G   1433942     01/07/2017      RR        15:11   23:06   7.92                     7.92
37352   12-Jan-2017   ORR, MELISSA G   1433942     01/10/2017      RR        15:02   23:17   8.25                     8.25
37352   12-Jan-2017   ORR, MELISSA G   1433942     01/11/2017      RR        14:56   15:49   0.88                     0.88
37352   12-Jan-2017   ORR, MELISSA G   1433942     01/11/2017      RR        16:11   23:06   6.92                     6.92
                                                                                                                     23.97
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/07/2016      RR        10:00   12:59   2.98                     2.98
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/07/2016      RR        12:59   14:27   1.47                     1.47
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/09/2016      RR        09:18   11:51   2.55                     2.55
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/09/2016      RR        15:09   22:57   7.82                     7.82
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/11/2016      RR        10:57   12:15   1.30                     1.30
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/12/2016      RR        15:09   22:56   7.78                     7.78
37352   13-Oct-2016   ORR, MELISSA G   1433942     10/13/2016      RR        15:06   22:52   7.77                     7.77
                                                                                                                     31.67
37352   14-Jul-2016   ORR, MELISSA G   1433942     07/08/2016      RR        11:14   15:19   4.10                     4.10
37352   14-Jul-2016   ORR, MELISSA G   1433942     07/10/2016      RR        10:09   16:09   6.02                     6.02
37352   14-Jul-2016   ORR, MELISSA G   1433942     07/11/2016      RR        09:10   14:53   5.72                     5.72
37352   14-Jul-2016   ORR, MELISSA G   1433942     07/11/2016      RR        18:32   23:05   4.55                     4.55
37352   14-Jul-2016   ORR, MELISSA G   1433942     07/14/2016      RR        09:07   16:01   6.92                     6.92
                                                                                                                     27.31
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/09/2016      RR        15:30   23:08   7.63                     7.63
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/10/2016      RR        15:41   23:10   7.48                     7.48
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/11/2016      RR        15:25   20:27   5.03                     5.03
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/11/2016      RR        20:36   23:11   2.57                     2.57
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/14/2016      RR        15:16   19:50   4.57                     4.57
37352   15-Dec-2016   ORR, MELISSA G   1433942     12/14/2016      RR        20:02   23:11   3.13                     3.13
                                                                                                                     30.41
37352 15-Sep-2016 ORR, MELISSA G 1433942           09/09/2016      RR        07:00 07:04     0.08                     0.08
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 26 of 28


Store Week Ending Name                 Assignment # Date Clocked In Pay Code IN      OUT Calc    MGR MOD Actual Hrs Paid
                                                                                         Hrs/Amt

37352   15-Sep-2016   ORR, MELISSA G   1433942     09/11/2016      RR        07:05   15:03    7.97                    7.97
37352   15-Sep-2016   ORR, MELISSA G   1433942     09/12/2016      RR        09:08   12:55    3.78                    3.78
37352   15-Sep-2016   ORR, MELISSA G   1433942     09/13/2016      RR        09:45   15:04    5.32                    5.32
37352   15-Sep-2016   ORR, MELISSA G   1433942     09/15/2016      RR        09:02   10:24    1.35                    1.35
37352   15-Sep-2016   ORR, MELISSA G   1433942     09/15/2016      RR        11:16   15:00    3.73                    3.73
37352   15-Sep-2016   ORR, MELISSA G   1433942     09/15/2016      RR        23:04   07:00    7.92                    7.92
                                                                                                                     30.15
37352 16-Feb-2017 ORR, MELISSA G 1433942           02/12/2017      RR        15:08 22:01      6.87                    6.87
37352 16-Feb-2017 ORR, MELISSA G 1433942           02/13/2017      RR        15:08 22:00      6.88                    6.88
37352 16-Feb-2017 ORR, MELISSA G 1433942           02/14/2017      RR        14:59 23:04      8.08                    8.08
                                                                                                                     21.83
37352 16-Jun-2016 Orr, Melissa         1433942     06/16/2016      TW        08:00 16:00      8.00 A                  8.00
37352 16-Jun-2016 Orr, Melissa         1433942     06/16/2016      RR        14:03 07:00     16.93 D
                                                                                                                      8.00
37352   17-Nov-2016   ORR, MELISSA G   1433942     11/12/2016      RR        15:12   23:11    7.98                    7.98
37352   17-Nov-2016   ORR, MELISSA G   1433942     11/14/2016      RR        09:40   15:03    5.38                    5.38
37352   17-Nov-2016   ORR, MELISSA G   1433942     11/15/2016      RR        08:59   15:00    6.02                    6.02
37352   17-Nov-2016   ORR, MELISSA G   1433942     11/16/2016      RR        14:45   17:38    2.88                    2.88
37352   17-Nov-2016   ORR, MELISSA G   1433942     11/16/2016      RR        17:50   22:26    4.60                    4.60
                                                                                                                     26.86
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/13/2016      RR        15:10   23:01    7.87                    7.87
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/14/2016      RR        12:31   15:02    2.52                    2.52
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/15/2016      RR        08:51   14:18    5.45                    5.45
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/16/2016      RR        07:10   14:55    7.75                    7.75
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/18/2016      RR        07:12   09:18    2.08                    2.08
37352   18-Aug-2016   ORR, MELISSA G   1433942     08/18/2016      RR        09:38   15:01    5.38                    5.38
                                                                                                                     31.05
37352 19-Jan-2017 ORR, MELISSA G 1433942           01/14/2017      RR        15:02 23:23      8.35                    8.35
37352 19-Jan-2017 ORR, MELISSA G 1433942           01/17/2017      RR        15:05 23:01      7.93                    7.93
37352 19-Jan-2017 ORR, MELISSA G 1433942           01/18/2017      RR        15:09 23:02      7.90                    7.90
                                                                                                                     24.18
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/14/2016      RR        15:07   18:06    2.98                    2.98
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/14/2016      RR        18:13   23:01    4.78                    4.78
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/16/2016      RR        09:15   15:13    5.97                    5.97
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/16/2016      RR        19:12   23:03    3.83                    3.83
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/17/2016      RR        07:10   07:10    0.00                    0.00
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/18/2016      RR        09:03   14:48    5.73                    5.73
37352   20-Oct-2016   ORR, MELISSA G   1433942     10/20/2016      RR        23:05   05:30    6.42                    6.42
                                                                                                                     29.71
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/15/2016      RR        10:09   16:02    5.88                    5.88
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/17/2016      RR        11:23   14:56    3.55                    3.55
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/18/2016      RR        09:03   15:07    6.07                    6.07
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/19/2016      RR        09:16   14:58    5.72                    5.72
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/20/2016      RR        12:33   14:23    1.85                    1.85
37352   21-Jul-2016   ORR, MELISSA G   1433942     07/21/2016      RR        09:07   15:59    6.88                    6.88
                                                                                                                     29.95
37352   22-Dec-2016   ORR, MELISSA G   1433942     12/19/2016      RR        15:06   20:06    5.02                    5.02
37352   22-Dec-2016   ORR, MELISSA G   1433942     12/19/2016      RR        20:26   23:07    2.68                    2.68
37352   22-Dec-2016   ORR, MELISSA G   1433942     12/20/2016      RR        15:19   23:03    7.75                    7.75
37352   22-Dec-2016   ORR, MELISSA G   1433942     12/21/2016      RR        15:45   23:07    7.37                    7.37
37352   22-Dec-2016   ORR, MELISSA G   1433942     12/22/2016      RR        16:44   23:02    6.30                    6.30
                                                                                                                     29.12
37352 22-Sep-2016 ORR, MELISSA G 1433942           09/16/2016      RR        07:00 07:11      0.18                    0.18
37352 22-Sep-2016 ORR, MELISSA G 1433942           09/18/2016      RR        22:58 04:58      5.98                    5.98
37352 22-Sep-2016 ORR, MELISSA G 1433942           09/20/2016      RR        23:11 05:44      6.55                    6.55
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 27 of 28


Store Week Ending Name                 Assignment # Date Clocked In Pay Code IN      OUT Calc    MGR MOD Actual Hrs Paid
                                                                                         Hrs/Amt

37352 22-Sep-2016 ORR, MELISSA G 1433942           09/22/2016      RR        23:15 07:00     7.73                     7.73
                                                                                                                     20.44
37352 23-Feb-2017 ORR, MELISSA G 1433942           02/17/2017      RR        15:18 22:00     6.68                     6.68
37352 23-Feb-2017 ORR, MELISSA G 1433942           02/18/2017      RR        15:22 22:00     6.63                     6.63
                                                                                                                     13.31
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/17/2016      RR        07:00   15:02   8.05                     8.05
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/18/2016      RR        06:59   07:00   0.00                     0.00
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/18/2016      RR        07:00   10:01   3.02                     3.02
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/20/2016      RR        09:02   15:06   6.07                     6.07
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/22/2016      RR        09:57   15:09   5.20                     5.20
37352   23-Jun-2016   ORR, MELISSA G   1433942     06/24/2016      RR        01:55   07:00   5.07                     5.07
                                                                                                                     27.41
37352   24-Nov-2016   ORR, MELISSA G   1433942     11/21/2016      RR        23:25   05:40   6.25                     6.25
37352   24-Nov-2016   ORR, MELISSA G   1433942     11/23/2016      RR        23:23   00:00   0.60                     0.60
37352   24-Nov-2016   ORR, MELISSA G   1433942     11/24/2016      H1        00:00   07:00   7.00                     7.00
37352   24-Nov-2016   ORR, MELISSA G   1433942     11/24/2016      H1        07:00   07:17   0.28                     0.28
                                                                                                                     14.13
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/19/2016      RR        15:21   23:05   7.75                     7.75
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/21/2016      RR        15:08   15:08   0.02                     0.02
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/21/2016      RR        15:08   22:59   7.85                     7.85
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/22/2016      RR        14:57   23:00   8.05                     8.05
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/23/2016      RR        15:07   22:47   7.67                     7.67
37352   25-Aug-2016   ORR, MELISSA G   1433942     08/25/2016      RR        07:24   15:00   7.62                     7.62
                                                                                                                     38.96
37352 26-Jan-2017 ORR, MELISSA G 1433942           01/20/2017      RR        15:11 22:03     6.87                     6.87
37352 26-Jan-2017 ORR, MELISSA G 1433942           01/22/2017      RR        09:07 14:53     5.77                     5.77
37352 26-Jan-2017 ORR, MELISSA G 1433942           01/25/2017      RR        15:10 22:03     6.88                     6.88
                                                                                                                     19.52
37352   27-Oct-2016   ORR, MELISSA G   1433942     10/22/2016      RR        23:00   07:00   7.98                     7.98
37352   27-Oct-2016   ORR, MELISSA G   1433942     10/23/2016      RR        07:00   07:04   0.08                     0.08
37352   27-Oct-2016   ORR, MELISSA G   1433942     10/23/2016      RR        17:39   20:02   2.38                     2.38
37352   27-Oct-2016   ORR, MELISSA G   1433942     10/24/2016      RR        15:07   21:57   6.83                     6.83
37352   27-Oct-2016   ORR, MELISSA G   1433942     10/27/2016      RR        09:18   15:29   6.18                     6.18
                                                                                                                     23.45
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/22/2016      RR        09:26   11:51   2.42                     2.42
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/23/2016      RR        09:10   15:00   5.83                     5.83
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/24/2016      RR        09:26   13:22   3.93                     3.93
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/25/2016      RR        09:08   13:06   3.97                     3.97
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/26/2016      RR        09:04   15:38   6.57                     6.57
37352   28-Jul-2016   ORR, MELISSA G   1433942     07/28/2016      RR        09:30   15:07   5.62                     5.62
                                                                                                                     28.34
37352   29-Dec-2016   ORR, MELISSA G   1433942     12/24/2016      RR        16:00   22:55   6.93                     6.93
37352   29-Dec-2016   ORR, MELISSA G   1433942     12/26/2016      RR        16:07   23:07   6.98                     6.98
37352   29-Dec-2016   ORR, MELISSA G   1433942     12/27/2016      RR        15:26   23:05   7.67                     7.67
37352   29-Dec-2016   ORR, MELISSA G   1433942     12/29/2016      RR        15:01   23:02   8.02                     8.02
                                                                                                                     29.60
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/23/2016      RR        07:00   07:03   0.07                     0.07
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/24/2016      RR        00:11   07:00   6.80                     6.80
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/24/2016      RR        07:00   07:02   0.03                     0.03
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/25/2016      RR        23:31   07:00   7.47                     7.47
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/26/2016      RR        07:00   07:15   0.27                     0.27
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/26/2016      RR        23:01   07:00   7.97                     7.97
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/27/2016      RR        07:00   07:06   0.12                     0.12
37352   29-Sep-2016   ORR, MELISSA G   1433942     09/29/2016      RR        08:50   14:56   6.08                     6.08
                                                                                                                     28.81
                      Case 4:19-cv-40115-TSH Document 1-1 Filed 09/10/19 Page 28 of 28


Store Week Ending Name                 Assignment # Date Clocked In Pay Code IN      OUT Calc    MGR MOD Actual Hrs Paid
                                                                                         Hrs/Amt

37352   30-Jun-2016   ORR, MELISSA G   1433942     06/24/2016      RR        07:00   07:49   0.82                     0.82
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/25/2016      RR        09:11   10:57   1.78                     1.78
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/25/2016      RR        15:07   15:07   0.00                     0.00
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/25/2016      RR        15:07   22:32   7.42                     7.42
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/27/2016      RR        08:12   15:34   7.37                     7.37
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/29/2016      RR        09:02   13:49   4.78                     4.78
37352   30-Jun-2016   ORR, MELISSA G   1433942     06/30/2016      RR        07:00   14:32   7.53                     7.53
                                                                                                                     29.70
